MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                           Sep 30 2020, 8:52 am

court except for the purpose of establishing                                            CLERK
                                                                                    Indiana Supreme Court
the defense of res judicata, collateral                                                Court of Appeals
                                                                                         and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
David W. Stone IV                                        Curtis T. Hill, Jr.
Anderson, Indiana                                        Attorney General

                                                         Courtney Staton
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Michael L. Clark,                                        September 30, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-208
        v.                                               Appeal from the Madison Circuit
                                                         Court
State of Indiana,                                        The Honorable Angela Warner
Appellee-Plaintiff                                       Sims, Judge
                                                         Trial Court Cause No.
                                                         48C01-1810-F5-2654



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-208 | September 30, 2020               Page 1 of 10
                                             Case Summary
[1]   Michael L. Clark appeals his convictions, following a jury trial, for level 5

      felony intimidation and level 5 felony battery. He asserts that the State

      presented insufficient evidence to support his intimidation conviction and that

      the prosecutor committed misconduct during closing argument resulting in

      fundamental error. Finding the evidence sufficient, and that Clark has not met

      his burden to establish fundamental error, we affirm.


                                 Facts and Procedural History
[2]   The facts most favorable to the convictions indicate that sometime in 2015,

      Julianna Hollandsworth became J.B.’s home health assistant. The two women

      became friends, and J.B. came to know Hollandsworth’s boyfriend, Clark. In

      September 2018, Hollandsworth and Clark were in the process of moving and

      had nowhere to stay when they temporarily moved in with J.B. for a weekend.

      J.B. told Hollandsworth that she had “a lot of painting to do” for her landlord,

      so Hollandsworth said that Clark would help her paint in exchange for staying

      in J.B.’s home. Tr. Vol. 1 at 170.


[3]   When Hollandsworth arrived at J.B.’s home, she started doing her laundry.

      J.B. inquired about it, and the two women agreed that Hollandsworth would

      pay J.B. five dollars for two loads of laundry. Clark arrived later and began

      painting J.B.’s bathroom. J.B. confronted Clark and criticized the job he was

      doing by questioning his use of a paint brush instead of a roller, and also noting

      that she could still see the original color behind the new paint.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-208 | September 30, 2020   Page 2 of 10
[4]   A couple days later, J.B. was in her bedroom when she sent Hollandsworth a

      text message saying, “Please leave the money for the laundry on the table.” Id.

      at 95. Hollandsworth responded that she did not have any cash, and J.B.

      responded by texting, “Well, I told you to leave me the money on the table.”
Id. Hollandsworth then came into J.B.’s bedroom and started “pointing her

      finger” at J.B. Id. at 98. An argument broke out, and Hollandsworth stated, “I

      told you I was going to pay you tomorrow. I don’t know why you’re being so

      adamant about laundry money. It’s only five (5) dollars.” Id. at 177.

      Hollandsworth left J.B.’s bedroom, and J.B., who was now upset, followed

      Hollandsworth into the living room. The two women were cussing and arguing

      when Clark heard the commotion and came into the room and started to

      intervene. Clark was aware of what the women were arguing about because

      J.B. kept loudly saying, “You owe me for laundry.” Id. at 179.


[5]   The arguing continued, with all three individuals calling each other terrible

      names. At some point, Clark “snatched” J.B. up by her neck and pushed her

      against the wall. Id. at 99. While doing so, he dropped the car keys he was

      holding without noticing. J.B. told the couple that they needed to gather their

      things and leave her apartment. After gathering their belongings, the couple

      started to leave but could not find the car keys. Believing that J.B. had hidden

      the keys, Clark and Hollandsworth confronted J.B., and J.B. pointed to the area

      where she believed Clark had dropped the keys earlier. Before leaving the

      apartment, Clark “jumped on” J.B. as she sat on the loveseat. Id. Clark

      grabbed a glass-encased candle from the coffee table and began striking J.B. on


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-208 | September 30, 2020   Page 3 of 10
      the side of the head with it. J.B. tried to reach for her phone to call for help, but

      Clark grabbed her phone and threw it against the wall and then hit J.B. again

      with the candle. Clark then picked up a glass ashtray and hit J.B. another five

      times in the head. As he was striking her, Clark told J.B. that she would not

      ever be calling him a “bitch” again. Id. at 100.


[6]   Clark eventually stopped, and when J.B., who was bleeding profusely, ran

      toward the door to take herself to the hospital, Clark stated, “Don’t leave, I’m

      gonna kill you.” Id. at 105, 128. J.B. ran to a neighbor’s home for help. The

      neighbor called 911 and reported that J.B. was covered in blood and that Clark

      had threatened to kill her.


[7]   On October 17, 2018, the State charged Clark with level 5 felony criminal

      confinement, level 5 felony intimidation, level 5 felony battery by means of a

      deadly weapon, level 6 felony battery resulting in moderate bodily injury, class

      A misdemeanor interference with reporting of a crime, and class A

      misdemeanor criminal mischief. Prior to the start of the jury trial, on

      November 20, 2019, the State moved to dismiss the criminal confinement and

      criminal mischief charges. At the conclusion of trial, the jury found Clark

      guilty of level 5 felony intimidation and both level 5 and level 6 felony battery,

      but not guilty of class A misdemeanor interference with reporting of a crime.

      The trial court subsequently vacated the level 6 felony battery conviction and

      entered judgment of conviction on level 5 felony intimidation and level 5 felony

      battery. The court sentenced Clark to consecutive sentences of two years for



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-208 | September 30, 2020   Page 4 of 10
      intimidation and four years for battery, with two years suspended to probation.

      This appeal ensued.


                                     Discussion and Decision

       Section 1 – The State presented sufficient evidence to support
                     Clark’s intimidation conviction.
[8]   Clark challenges the sufficiency of the evidence supporting his intimidation

      conviction. In reviewing a sufficiency claim, we neither reweigh the evidence

      nor assess the credibility of witnesses. Cannon v. State, 142 N.E.3d 1039, 1042

      (Ind. Ct. App. 2020). We consider only the evidence most favorable to the

      judgment and the reasonable inferences supporting it. Id. It is “not necessary

      that the evidence ‘overcome every reasonable hypothesis of innocence.’” Drane

      v. State, 867 N.E.2d 144, 147 (Ind. 2007) (quoting Moore v. State, 652 N.E.2d 53,

      55 (Ind. 1995)). “We will affirm if there is substantial evidence of probative

      value such that a reasonable trier of fact could have concluded the defendant

      was guilty beyond a reasonable doubt.” Bailey v. State, 907 N.E.2d 1003, 1005

      (Ind. 2009).


[9]   Indiana Code Section 35-45-2-1(a)(2) provides that “[a] person who

      communicates a threat with the intent ... that another person be placed in fear

      of retaliation for a prior lawful act ... commits intimidation,” a class A

      misdemeanor. However, the offense is a level 5 felony if, “while committing it,

      the person draws or uses a deadly weapon.” Ind. Code § 35-45-2-1(b)(2)(A). It

      is clear that the legislature intended to require the State to prove that the victim


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-208 | September 30, 2020   Page 5 of 10
       had engaged in a prior act, which was not contrary to the law, and that the

       defendant intended to repay the victim for the prior lawful act. Merriweather v.

       State, 128 N.E.3d 503, 515-16 (Ind. Ct. App. 2019), trans. denied. Here, the

       State charged, in pertinent part, that Clark threatened J.B. with the intent that

       J.B. “be placed in fear of retaliation of a prior lawful act, to wit: attempting to

       collect a debt owed,” and that Clark drew a deadly weapon while committing

       the offense, “to wit: a glass candle and/or glass ash tray.” Appellant’s App.

       Vol. 2 at 42.


[10]   Clark first asserts that the State presented insufficient evidence that his behavior

       toward J.B. was in retaliation for a prior lawful act because there was no

       evidence that “there was a valid debt in existence to be collected by [J.B.]”

       Appellant’s Br. at 11. To the contrary, J.B. testified that she and

       Hollandsworth had entered into an agreement pursuant to which

       Hollandsworth would pay J.B. five dollars in exchange for J.B. permitting

       Hollandsworth to do laundry at J.B.’s apartment. Hollandsworth also testified

       that she had agreed to pay J.B. five dollars for the laundry because it was

       cheaper than doing it at the laundromat. Moreover, both J.B. and

       Hollandsworth confirmed that the argument that occurred and led to the

       violence and Clark’s resulting threat to kill J.B. was based upon the monetary

       agreement.


[11]   Still, Clark maintains that there is no evidence that he had the requisite intent to

       commit intimidation because there was no evidence that he knew what the

       women were fighting about when he intervened, beat J.B., and threatened to

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-208 | September 30, 2020   Page 6 of 10
       kill her. Intent is a mental function and, absent a confession, usually must be

       proved by circumstantial evidence. Merriweather, 128 N.E.3d at 515. “Intent

       can be inferred from a defendant’s conduct and the natural and usual sequence

       to which such conduct logically and reasonably points.” Id.


[12]   Here, the evidence established that Clark was in the next room when he

       overheard a very heated argument between Hollandsworth and J.B.

       Hollandsworth testified that Clark clearly knew what she and J.B. were arguing

       about when he intervened because J.B. was loudly and repeatedly saying, “You

       owe me for laundry.” Tr. Vol. 1 at 179. From this evidence, the jury could

       reasonably infer that Clark threatened to kill J.B. with the glass candle/ash tray

       with the intent that she be put in fear of retaliation for the prior lawful act of

       trying to collect the money owed for the laundry. The State presented sufficient

       evidence to support the conviction.


               Section 2 – Clark has not met his burden to establish
                                fundamental error.
[13]   Clark next asserts that the prosecutor committed misconduct during closing

       argument resulting in fundamental error. We disagree.


[14]   In reviewing a claim of prosecutorial misconduct that was properly raised in the

       trial court, we determine “(1) whether misconduct occurred, and if so, (2)

       ‘whether the misconduct, under all of the circumstances, placed the defendant

       in a position of grave peril to which he or she would not have been subjected’

       otherwise.” Ryan v. State, 9 N.E.3d 663, 667 (Ind. 2014) (citation omitted). “A


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-208 | September 30, 2020   Page 7 of 10
       prosecutor has the duty to present a persuasive final argument and thus placing

       a defendant in grave peril, by itself, is not misconduct.” Id. Whether a

       prosecutor’s argument constitutes misconduct is measured by reference to case

       law and the Rules of Professional Conduct. Id. The gravity of peril is measured

       by the probable persuasive effect of the misconduct on the jury’s decision rather

       than the degree of impropriety of the conduct. Id. To preserve a claim of

       prosecutorial misconduct, the defendant must request an admonishment to the

       jury at the time the alleged misconduct occurs and, if further relief is desired,

       move for a mistrial. Id.


[15]   Here, Clark admittedly did not object or request an admonishment as to any

       closing comments made by the prosecutor. A claim of prosecutorial

       misconduct is waived if there is no contemporaneous objection. Benson v. State,

       762 N.E.2d 748, 756 (Ind. 2002). Where a claim of prosecutorial misconduct

       has not been properly preserved, our standard for review is different from that

       of a properly preserved claim. Cooper v. State, 854 N.E.2d 831, 835 (Ind. 2006).

       In such circumstances, the defendant must establish not only the grounds for

       the misconduct but also the additional grounds for fundamental error. Ryan, 9
N.E.3d at 667-68. Fundamental error is an extremely narrow exception to the

       waiver rule. Cooper, 854 N.E.2d at 835. In establishing fundamental error, the

       defendant faces the heavy burden of showing that the alleged errors are so

       prejudicial to the defendant’s rights as to “make a fair trial impossible.” Ryan, 9
N.E.3d at 668. In other words, the defendant must show that, under the

       circumstances, the trial judge erred in not sua sponte raising the issue because

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-208 | September 30, 2020   Page 8 of 10
       alleged errors (a) “constitute clearly blatant violations of basic and elementary

       principles of due process” and (b) “present an undeniable and substantial

       potential for harm.” Id. (citations omitted). “Fundamental error is meant to

       permit appellate courts a means to correct the most egregious and blatant trial

       errors that otherwise would have been procedurally barred, not to provide a

       second bite at the apple for defense counsel who ignorantly, carelessly, or

       strategically fail to preserve an error.” Id.


[16]   During trial, regarding the battery charges, Clark presented evidence that J.B.

       provoked the violence and that he was simply acting in self-defense. In

       response to Clark’s claim of self-defense, the prosecutor commented during the

       State’s rebuttal closing, “If you think that [J.B.] was a little bit at fault here,

       probably provoked him a little bit more … [t]he Judge can look at that and

       decide what to do. That’s not your job to say that ….” Tr. Vol. 2 at 10. Clark

       asserts that this comment by the prosecutor inappropriately infringed on the

       jury’s authority to decide the law and the facts. See IND. CONST. art. 1, § 19 (“In

       all criminal cases whatever, the jury shall have the right to determine the law

       and the facts.”).


[17]   However, our review of the entirety of closing arguments does not support

       Clark’s extreme characterization of the prosecutor’s isolated statement. Indeed,

       the prosecutor repeatedly reminded the jury that it was the jury’s job alone to

       apply the law to the facts of the case, and that the trial judge was tasked with

       determining the appropriate sentence for the crimes. The prosecutor explained

       that although J.B.’s behavior may indeed have provoked Clark, it was for the

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-208 | September 30, 2020   Page 9 of 10
       jury to decide if Clark’s response of repeatedly smashing a glass candle holder

       into the side of J.B.’s head was a reasonable and proportionate response to any

       alleged provocation. The isolated comment during rebuttal appears to be an

       attempt by the prosecutor to simply remind the jury that J.B.’s alleged

       provocation would likely not be wholly ignored by the trial judge during

       sentencing.


[18]   Even assuming, as Clark suggests, that the prosecutor’s comment during

       rebuttal in any way confused or misled the jurors as to their role as factfinders

       regarding the self-defense claim, the comment was isolated and, when viewed

       in context, would hardly qualify as the most egregious or blatant trial error.

       Moreover, in light of the ample evidence presented by the State rebutting his

       self-defense claim, Clark has not shown that the comment presented an

       undeniable and substantial potential for harm under the circumstances. Clark

       has not met his burden to demonstrate fundamental error. We affirm his

       convictions.


[19]   Affirmed.


       Robb, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-208 | September 30, 2020   Page 10 of 10